           Case 1:18-cr-00224-AJN Document 123 Filed 07/30/19 Page 1 of 3
Brian M. Heberlig
202 429 8134
bheberlig@steptoe.com

1330 Connecticut Avenue, NW
Washington, DC 20036-1795
202 429 3000 main
www.steptoe.com




                                              July 30, 2019

Via ECF

Honorable Andrew L. Carter Jr.
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:      United States v. Ali Sadr Hashemi Nejad, No. 18 Cr. 224 (ALC)

Dear Judge Carter:

         Defendant Ali Sadr Hashemi Nejad respectfully submits this letter in response to the
Court’s disclosure regarding its stock ownership and spouse’s employment with JPMorgan
Chase. Based on Sadr’s review of the Code of Conduct for United States Judges and case law
regarding analogous circumstances, the Court is not obligated to recuse itself. Instead, the matter
is left to the Court’s discretion based on whether it would be reasonable to question the Court’s
impartiality in these circumstances. Judicial Canon 3(C)(1). Understanding the Court’s
inclination to recuse itself, Sadr submits the following summary of relevant canons and caselaw
for the Court’s consideration.

                                          *        *          *

        The Code of Conduct requires that a judge disqualify himself or herself from a
proceeding in which the judge’s impartiality might reasonably be questioned. Judicial Canon
3(c)(1).

        In determining whether a judge’s stock ownership might create a reasonable question
about the judge’s impartiality, the most relevant rule is that “the judge’s impartiality might
reasonably be questioned . . . [in] instances in which. . . the judge knows that the judge . . . has a
financial interest in the subject matter in controversy or in a party to the proceeding, or any other
interest that could be affected substantially by the outcome of the proceeding.” Judicial Canon
3(C)(1)(c). “In a Criminal case, a victim entitled to restitution is not . . . a party to the
proceeding or the subject matter in controversy.” Judicial Canon 3C(1)(c). JPMorgan is
therefore not implicated by the general financial interest rule.
         Case 1:18-cr-00224-AJN Document 123 Filed 07/30/19 Page 2 of 3
Hon. Andrew L. Carter Jr.
July 30, 2019
Page 2


        Instead of the general financial interest rule applicable to parties, a more limited financial
interest rule applies to alleged victims in a criminal case. The more limited rule requires that a
judge disqualify himself or herself if the judge’s impartiality might otherwise reasonably be
questioned or if the judge’s interest in the alleged victim “could be substantially affected by the
outcome of the proceeding.” Id. Thus, the Second Circuit has held that merely holding stock in
a victim company does not require recusal. United States v. Lauersen, 348 F.3d 329, 335 (2d
Cir. 2003) (reasoning that the judge’s stock ownership “would not cause an objective observer to
question [the trial judge]’s impartiality, once that observer became aware that [the victim
company], a company worth $5.8 billion, had a restitution claim for only $13,046”); United
States v. Ravich, 421 F.2d 1196, 1205 (2d Cir. 1970) (Friendly, J.) (reasoning that owning
.0072% of the victim bank was insufficient to meet the “substantial interest” requirement).
While it is ultimately a matter left to the Court’s discretion, there is no per se rule requiring
recusal based on the Court’s stock ownership.

        In determining whether the employment of a judge’s spouse might create a reasonable
question about the judge’s impartiality, the most relevant rule is that “the judge’s impartiality
might reasonably be questioned . . . [in] instances in which . . . the judge’s spouse . . . is: (i) a
party to the proceeding, or an officer, director, or trustee of a party; (ii) acting as a lawyer in the
proceeding; (iii) known by the judge to have an interest that could be substantially affected by
the outcome of the proceeding; or (iv) to the judge’s knowledge likely to be a material witness in
the proceeding. Judicial Canon 3(C)(d). Based on the Court’s disclosure, it does not appear that
any of these scenarios exist, and the effect of more limited involvement is therefore committed to
the Court’s discretion.

        In cases where a spouse or family member had more limited involvement than those
requiring disqualification, appellate courts have deferred to trial judges’ determinations. In
United States v. Sellers, for example, the Fourth Circuit affirmed the trial judge’s choice not to
recuse himself from a bank robbery trial where the judge’s brother was the CEO of the victim
bank and the trial judge owned stock in that bank. United States v. Sellers, 566 F.2d 884, 887
(4th Cir. 1977) (holding that any interest in the case’s outcome was too remote to create a
“reasonable factual basis” for doubting the judge’s impartiality); see also United States v.
Vazquez-Botet, 532 F.3d 37, 47 (1st Cir. 2008) (holding that recusal was not required where trial
judge’s spouse represented a witness in pretrial discussions with the government that were only
“tangentially related to this case” because the spouse’s representation did not qualify as “actually
participating in this case”). There is no per se rule requiring recusal based on a spouse’s
employment by a witness—particularly not where the spouse is not involved in the ongoing
proceeding—and the matter is therefore left to the Court’s discretion.

        Sadr appreciates the Court bringing its potential conflict of interest to the parties’
attention. Based on the Court’s disclosure, it is up to the Court’s discretion to determine whether
to recuse. Sadr is prepared to waive any objection to the Court’s disclosed potential conflict.

       Thank you for your consideration.
        Case 1:18-cr-00224-AJN Document 123 Filed 07/30/19 Page 3 of 3
Hon. Andrew L. Carter Jr.
July 30, 2019
Page 3



                                         Respectfully submitted,

                                         /s/ Brian M. Heberlig
                                         Reid H. Weingarten
                                         STEPTOE & JOHNSON LLP
                                         1114 Avenue of the Americas
                                         New York, NY 10036
                                         Tel: (212) 506-3900
                                         Fax: (212) 506-3950
                                         rweingarten@steptoe.com

                                         Brian M. Heberlig (Pro Hac Vice)
                                         David M. Fragale
                                         Nicholas P. Silverman (Pro Hac Vice request filed)
                                         STEPTOE & JOHNSON LLP
                                         1330 Connecticut Avenue, N.W.
                                         Washington, DC 20036
                                         Tel: (202) 429-3000
                                         Fax: (202) 429-3902
                                         bheberlig@steptoe.com

                                         Counsel for Defendant
                                         Ali Sadr Hashemi Nejad


cc:    All Counsel of Record (via ECF)
